--------------------------------------------------------------------------------

 
harman international

--------------------------------------------------------------------------------

Harman International Industries, Incorporated 8500 Balboa Blvd., P.O. Box 2200,
Northridge, CA 91329 (818) 893-8411




January 15, 2007


Dr. A. Erich Geiger
8323 Ocotillo Court
Naples, FL 34113


 
Re:
Exclusive Consulting Agreement (“Agreement”)

 
Dear Dr. Geiger:
 
This letter is written to confirm the terms of your engagement as a consultant
to Harman International Industries, Inc. and its subsidiaries (collectively, the
“Company”) following termination of your employment with the Company, which we
now anticipate will be at the end of August 2008. This letter agreement
(“Agreement”) will become effective when countersigned by you, and your
engagement as a consultant will commence upon termination of your employment, on
the terms set forth below. It is our mutual intention that, following the
termination of your November 6, 2006 employment agreement with the Company
(“Current Employment Agreement”), this Agreement will supersede and replace any
and all other employment, consulting or other agreements with the Company save
for any separate written agreements now existing regarding post-employment
benefits to which you are entitled under your Current Employment Agreement, and
any other agreements specifically excepted in this Agreement.
 
1.  Scope of Work; Responsibilities.
 
(a) General. You will be responsible for advising the Company concerning its
global technological direction, for providing strategic counsel to the Company’s
top management team, and for providing guidance to the Company’s worldwide
technology organization to assist them in achieving technical and strategic
leadership across all business units. You will furnish the Company with the full
benefit of your knowledge, skill and experience as to all questions and problems
which Company may present you and you shall answer, advise, suggest and opine
with respect to such questions and problems to the best of your ability. You
shall submit a written report on the twentieth (20th) day of each month
summarizing the previous month’s activities, progress on the assigned projects,
and plans for the coming months including a calendar of your location and
activities for the following month.
 
(b) Specific Tasks. Your specific tasks will include the items listed below, and
you will investigate and consult as requested or as you deem necessary in order
to accomplish them. The completion of those tasks pursuant to the agreed upon
performance criteria, rather than the amount of hours you spend in providing
services to the Company, shall determine whether you are performing adequately
under this Agreement.
 

--------------------------------------------------------------------------------

Dr. A. Erich Geiger
January 15, 2007
Page 2


 
·
Identifying emerging technologies, ensuring their appropriate and timely
communication to Company business units, and developing and implementing plans
to acquire these technologies;

 

 
·
Identifying market opportunities in related fields, and developing and
implementing plans to realize such opportunities including by means of
acquisition, licensing, and otherwise;

 

 
·
Assisting each business group in developing and implementing master technology
roadmaps;

 

 
·
Assisting the Automotive OEM Group in engineering implementation and customer
visits, as needed;

 

 
·
Identifying, developing and growing the technology talent pool for the Company;

 

 
·
Developing and implementing a strategic roadmap for the management, protection
and commercialization of the Company’s intellectual property.

 
(c) Exclusive Engagement. This is an exclusive consulting engagement for the
Company in the area of automotive, consumer and professional audio electronics,
and you will not accept or participate in any consulting arrangement or business
involving any other automotive, consumer or professional audio electronics.
 
(d) Reporting Relationships. You will be accountable to the Executive Chairman
and to the Chief Executive Officer of the Company for all phases of your
activities, or to such other person as may be designated by the Company. You
will advise and consult with the Company’s Group/Division R&D and/or Technology
executives, as well as with executive officers of the Company and with the Group
and Division presidents.
 
(e) Outside Activities. You will refrain from engaging in any other activity
that might impair your ability to fulfill your obligations under this Agreement.
Subject to the foregoing, you are free to perform consulting services for others
in areas other than automotive, consumer or professional audio electronics.
 
2.  Compensation. The Company shall pay you Forty thousand dollars ($40,000.00)
per month on the first day of each month following a month in which consulting
services were rendered. Such compensation shall be full consideration for your
services hereunder regardless of any additional time that you may devote.
 
3.  Expense Reimbursement. You will be entitled to reimbursement from the
Company for any ordinary and necessary expenses incurred by you in performing
your duties hereunder upon submission to the Company of an expense report in
accordance with Company policies and procedures, and providing such additional
receipts and records as may be requested by Company to substantiate such
expenses.
 
4.  Term. The term of this Agreement shall commence on the first business day
after the date upon which your employment with the Company terminates, subject
to earlier termination as provided herein, and will continue thereafter until
August 31, 2011; provided, however, that the term of this Agreement may be
extended or renewed pursuant to mutual written agreement between you and the
Company. The Company may immediately terminate this Agreement at any time for
breach by you of any term hereof. Except as otherwise provided in this
Agreement, and except for post-employment benefits to which you are entitled
under the terms of your Current Employment Agreement with the Company, neither
you nor Harman shall have any obligation to the other following termination of
this Agreement.
 

--------------------------------------------------------------------------------

Dr. A. Erich Geiger
January 15, 2007
Page 3

5.  Place of Performance. The Company shall make available to you such of its
facilities as are reasonably required by you in the performance of your services
hereunder. If the parties agree that you should perform your services elsewhere,
the Company shall not be responsible for rent or other charges in connection
with those facilities.
 
6.  Warranties. You represent, warrant and undertake that on the day your
employment with the Company ends (a) you will be free to render consulting
services to Company, (b) such services will not conflict with any prior
commitment or obligation you have, and (c) you will not at any time use for the
Company’s benefit or disclose to the Company any information you have received
from third parties and that you are lawfully obligated to keep confidential.
 
7.  Confidentiality. You will keep in strict confidence, and will not, directly
or indirectly, at any time during or after your employment or consultancy with
the Company, disclose, furnish, disseminate, make available or, except in the
course of performing your duties of employment or consultancy, use any trade
secrets or confidential business and technical information of the Company or its
customers or vendors, without limitation as to when or how you may have acquired
such information. Such confidential information shall include, without
limitation, the Company’s unique selling, manufacturing and servicing methods
and business techniques, training, service and business manuals, promotional
product information, customer and prospective customer lists, other customer and
prospective customer information and other business information. You
specifically acknowledge that all such confidential information, whether reduced
to writing, maintained on any form of electronic media, or maintained in your
mind or memory and whether compiled by the Company and/or you, derives
independent economic value from not being readily known to or ascertainable by
proper means by others who can obtain economic value from its disclosure or use,
that reasonable efforts have been made by the Company to maintain the secrecy of
such information, that such information is the sole property of the Company and
that any retention and use of such information by you during your employment or
consultancy with the Company (except in the course of performing your duties and
obligations hereunder) or after the termination of your employment or
consultancy shall constitute a misappropriation of the Company’s trade secrets.
 
8.  Inventions.
 
(a) You agree that upon conception and/or development of any idea, discovery,
invention, improvement, software, writing or other material or design that : (i)
relates to the business of the Company, or (ii) relates to the Company’s actual
or demonstrably anticipated research or development, or (b) results from any
work performed by you for the Company, you will assign to the Company the entire
right, title and interest in and to any such idea, discovery, invention,
improvement, software, writing or other material or design.
 
(b) You have no obligation to assign any idea, discovery, invention,
improvement, software, writing or other material or design that you conceive
and/or develop entirely on your own time without using the Company’s equipment,
supplies, facilities or trade secret information unless the idea, discovery,
invention, improvement, software, writing or other material or design either (i)
relates to the business of the Company, or (ii) relates to the Company’s actual
or demonstrably anticipated research or development, or (b) results from any
work performed by you for the Company.
 

--------------------------------------------------------------------------------

Dr. A. Erich Geiger
January 15, 2007
Page 4

(c) You agree that any idea, discovery, invention, improvement, software,
writing or other material or design that relates to the business of the Company
or relates to the Company’s actual or demonstrably anticipated research or
development which is conceived or suggested by you, either solely or jointly
with others, within one (1) year following termination of your employment under
this Agreement or any successor agreements shall be presumed to have been so
made, conceived or suggested in the course of such employment with the use of
the Company’s equipment, supplies, facilities and/or trade secrets.
 
(d) In order to determine the rights of you and the Company in any idea,
discovery, invention, improvement, software, writing or other material, and
insure the protection of the same, you agree that during the term of this
Agreement or any successor agreements, you will disclose immediately and fully
to the Company any idea, discovery, invention, improvement, software, writing or
other material or design conceived, made or developed by you solely or jointly
with others. The Company agrees to keep any such disclosures confidential. You
also agree to record descriptions of all work in the manner directed by the
Company and agree that all such records and copies, samples and experimental
materials will be the exclusive property of the Company.
 
(e) You agree that at the request of and without charge to the Company, but at
the Company’s expense, you will execute a written assignment of the idea,
discovery, invention, improvement, software, writing or other material or design
to the Company and will assign to the Company any application for letters patent
or for trademark registration made thereon, as well as to any common-law or
statutory copyright therein; and that you will do whatever may be necessary or
desirable to enable the Company to secure any patent, trademark, copyright, or
other property right therein in the United States and in any foreign country,
and any division, renewal, continuation or continuation in part thereof, or for
any reissue of any patent issued thereon.
 
(f) In the event that the Company is unable, after reasonable effort, and in any
event after ten business days, to secure your signature on a written assignment
to the Company of any application for letters patent or to any common-law or
statutory copyright or other property right therein, whether because of your
physical or mental incapacity or for any other reasons whatsoever, you
irrevocably designate and appoint the General Counsel of the Company as your
attorney-in-fact to act on your behalf to execute and file any such application
and to do all other lawfully permitted acts to further the prosecution and
issuance of such letters patent, copyright or trademark.
 

--------------------------------------------------------------------------------

Dr. A. Erich Geiger
January 15, 2007
Page 5

(g) You acknowledge that to the extent permitted by law, all work papers,
reports, documentation, drawings, photographs, negatives, tapes and masters
therefor, prototypes and other materials (hereinafter, “items”), including
without limitation, any and all such items generated and maintained on any form
of electronic media, generated by you during your engagement as a consultant to
the Company under this Agreement shall be considered a “work made for hire,” and
that ownership of any and all copyrights in any and all such items shall belong
to the Company. The item will recognize the Company as the copyright owner, will
contain all proper copyright notices, e.g.,“(creation date) Harman International
Industries, Inc., All Rights Reserved,” and will be in condition to be
registered or otherwise placed in compliance with registration or other
statutory requirements throughout the world. You will not knowingly incorporate
in any work prepared under this Agreement any copyrighted or proprietary
material of another. You authorize the Company to apply for registration of the
copyright in the works, and you acknowledge the Company’s exclusive right to
exploit all such copyrights at its absolute discretion without accounting to
you. The obligations set forth in this subsection 8(g) shall survive any
termination of this Agreement
 
9.  Noncompetition. During the term of this Agreement you shall not, without the
Company’s prior written approval, establish or engage in, or assist any other
person in establishing or engaging in, any business which is directly
competitive with the Company. The provisions of this Section 9 shall not
preclude your establishing or engaging in business activities that do not relate
to the Company’s business or to its actual or demonstrably anticipated research
or development.
 
10.   Independent Contractor. You will at all times be acting and performing
under this Agreement as an independent contractor and not as an agent or
employee of Company. Nothing in this Agreement shall be deemed to create an
employee-employer or agent-principal relationship between you and the Company,
nor to authorize you to act as an agent or legal representative for Company. You
hereby acknowledge that you are not authorized to act as Company legal
representative or otherwise. You further acknowledge that you will not be
entitled to participate as an employee in or under any employee benefit plan of
Company, nor to receive any other employment rights or benefits available to or
enjoyed by Company employees.
 
11.   Assignment. This Agreement requires the performance of personal services
by you. You shall not assign any right, delegate any duty or otherwise transfer
any interest hereunder without the Company’s prior written approval, and any
attempted such assignment, delegation or transfer without such consent shall be
null and void.
 
12.   Notices. All notices and other communications required or permitted to be
given hereunder, if in written form, will be deemed given two days after deposit
in the U.S. mail, postage prepaid and addressed to the parties at their
respective addresses set forth below (unless by written notice a different
person or address shall have been designated).
 

 
If to Company, to:
If to Consultant, to:

 

 
Harman International Industries, Inc.
Dr. Erich Geiger

 
8500 Balboa Blvd.
8323 Ocotillo Court

 
Northridge, CA 91329
Naples, FL 34113

Attn: Vice President & General Counsel

 
Phone: (818) 895-5724
Phone: (239) 775-2420

 

--------------------------------------------------------------------------------

Dr. A. Erich Geiger
January 15, 2007
Page 6

13.   Entire Agreement. This Agreement contains the entire agreement between the
parties and all prior and collateral representations or promises are merged
herein. No modification, waiver or termination of any provision contained herein
nor any future representation, promise or condition in connection with the
subject matter hereof shall be binding upon the parties unless made in writing,
signed by you and an officer of, or the original signatory hereon for Company,
as the case may be.
 
14.   Waiver. No waiver by either party of any breach of any covenant or
provision of this Agreement shall be deemed to be a waiver of any preceding or
succeeding breach of the same or any other covenant or provision.
 
15.   Law. This Agreement shall be construed in accordance with the laws of the
State of Michigan, without regard to its conflict of laws doctrine.
 
16.   Arbitration. Any dispute concerning your employment or its termination
shall be resolved by final and binding arbitration before a neutral arbitrator;
provided, however, that no dispute concerning breach or performance of the terms
set forth in paragraphs 7, 8 or 9 of this Agreement shall be arbitrated. The
arbitrator shall be selected by mutual agreement or in accordance with the
procedures of the American Arbitration Association. Arbitration shall take place
in Detroit, Michigan unless you and the Company otherwise agree in writing.
 
 

     
Harman International Industries, Inc.
     
(“Company”)
           
/s/Erich Geiger
 
By:
/s/ Sidney Harman
 
Dr. Erich Geiger (“Consultant”)
 
Name:
Sidney Harman
     
Title:
Executive Chairman

 
 

--------------------------------------------------------------------------------